COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NOS. 02-10-00009-CR
                                    02-10-00010-CR


MAURICE HENRY MASON                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                     ----------

          FROM THE 396TH DISTRICT COURT OF TARRANT COUNTY

                                     ----------

                         MEMORANDUM OPINION1
                                     ----------

      Appellant Maurice Henry Mason appeals his convictions and twenty-year

concurrent sentences for two robberies.           We grant appellant’s appointed

counsel’s motion to withdraw and affirm the trial court’s judgments.

      A grand jury indicted appellant for two robberies that, according to the

indictments, occurred in November 2008. Both indictments contained a habitual


      1
       See Tex. R. App. P. 47.4.
offender notice alleging that appellant had been previously convicted of a

burglary in Texas and a felony drug offense in New York.           The trial court

appointed counsel to represent appellant. His counsel persuaded the trial court

to appoint an investigator and filed various pretrial motions relating to discovery

and other matters. Appellant filed some pro se motions, including a motion to

dismiss the indictments’ New York offense enhancement allegation.

      Appellant eventually entered open guilty pleas. At the time he made the

pleas, he received written admonishments, entered judicial confessions,

acknowledged that he was aware of the consequences of the pleas, expressed

that he was satisfied with the representation he had received,2 waived several

constitutional and statutory rights, and expressly waived all pretrial motions that

had been filed. The trial court accepted appellant’s guilty pleas and his pleas of

true to the Texas burglary enhancement allegation, and it ordered a presentence

investigation.

      Months later, the trial court held a sentencing hearing. At that hearing, the

State waived the New York offense enhancement allegations in the indictments.3


      2
        Appellant’s guilty pleas occurred in September 2009. During an earlier
pretrial hearing, in which appellant rejected a plea bargain agreement, he told the
court that he wanted a new attorney, but the court denied the request.
      3
       This waiver, which left only the Texas burglary conviction as an enhancing
offense, reduced appellant’s minimum possible punishment. Robbery is typically
a second-degree felony that carries a punishment range of two to twenty years’
confinement. See Tex. Penal Code Ann. § 12.33(a) (Vernon Supp. 2010),
§ 29.02(b) (Vernon 2003). With one previous felony conviction, someone
convicted of a second-degree felony is punished under the first-degree-felony

                                        2
The State then rested on the presentence investigation report rather than

presenting punishment evidence. Appellant affirmed again that he was satisfied

with his counsel’s representation and called his wife and himself to testify in an

attempt to request leniency from the trial court.4

      After hearing closing arguments, the court sentenced appellant to twenty

years’ confinement for both convictions and ordered the sentences to run

concurrently. Appellant filed notices of these appeals.

      Appellant’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 744–45, 87 S. Ct. 1396, 1400 (1967). We gave

appellant an opportunity to file a pro se brief, and he has done so, arguing that

he received ineffective assistance of counsel,5 his guilty pleas are involuntary,




range of five to ninety-nine years or life in prison. See id. §§ 12.32(a), .42(b)
(Vernon Supp. 2010). If a defendant is convicted of a second-degree felony and
has two prior felony convictions, the defendant faces a punishment range of
twenty-five to ninety-nine years or life in prison. Id. § 12.42(d).
      4
       Appellant’s wife testified about appellant’s drug problem and how he is a
―great person‖ when he is not using drugs but acts differently when he uses
them. Appellant talked about his several arrests, his drug history, his poor
behavior while in custody, and other robberies he committed.
      5
        Appellant contends that his trial counsel was ineffective because counsel
agreed to the State’s waiver of the New York offense enhancement allegation,
filed ―general‖ motions and requested materials not applicable to appellant’s

                                          3
and his presentence investigation report lacked a psychological evaluation.

The State filed a brief, responding to appellant’s arguments, and appellant filed a

reply brief.

       As the reviewing court, we must conduct an independent evaluation of the

record to determine whether counsel is correct in determining that the appeals

are frivolous.   See Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991); Mays v. State, 904 S.W.2d 920, 923 (Tex. App.—Fort Worth 1995, no

pet.). Only then may we grant counsel’s motion to withdraw. See Penson v.

Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).            Because appellant

entered open guilty pleas, our independent review for potential error is limited to

jurisdictional defects, the voluntariness of his pleas, error that is not independent

of and supports the judgments of guilt, and error occurring after entry of the

pleas. See Monreal v. State, 99 S.W.3d 615, 620 (Tex. Crim. App. 2003); Young

v. State, 8 S.W.3d 656, 666–67 (Tex. Crim. App. 2000); Anderson v. State, 985
S.W.2d 195, 196–97 (Tex. App.—Fort Worth 1998, pet. ref’d).

       We have carefully reviewed the record, counsel’s brief, appellant’s pro se

brief and reply brief, and the State’s brief. We agree with counsel that these

appeals are wholly frivolous and without merit; we find nothing in the record that

arguably might support the appeals. See Bledsoe v. State, 178 S.W.3d 824,




cases, and failed to investigate punishment matters or call ―other‖ witnesses at
the punishment hearing.


                                         4
827–28 (Tex. Crim. App. 2005).       Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court's judgments.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: March 10, 2011




                                         5